IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


JOHN J. DOUGHERTY,                          : No. 25 EAL 2016
                                            :
                     Petitioner             :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
PHILADELPHIA NEWSPAPERS, L.L.C.,            :
HAROLD JACKSON, PAUL DAVIS,                 :
DAVID BOYER, RUSSELL COOKE,                 :
MELANIE BURNEY, TONY AUTH, AND              :
MONICA YANT KINNEY,                         :
                                            :
                     Respondents            :


                                       ORDER



PER CURIAM

       AND NOW, this 17th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justices Baer, Todd and Dougherty did not participate in the consideration or

decision of this matter.